UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5240



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ESTEBAN GUERRERO-DAMIAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00255)


Submitted:   July 31, 2007                 Decided:   August 15, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, David B. Goodhand, Patricia T.
Giles, Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Esteban      Guerrero-Damian      appeals     his   conviction     for

transporting      illegal    aliens,      in    violation     of     8    U.S.C.

§ 1324(a)(1)(A)(ii) (2000).        On appeal, he argues that there was

insufficient evidence to prove that he transported illegal aliens;

and that the district court erred in permitting a witness to

testify that he overhead a passenger tell the defendant that the

passenger had illegally entered the United States.                  Finding no

error, we affirm.

          Guerrero-Damian        argues   that    there     was    insufficient

evidence that he knew or acted in reckless disregard of the fact

that the aliens entered or remained in the United States in

violation of the law. This court reviews the district court’s

decision to deny a Fed. R. Crim. P. 29 motion de novo.                   United

States v. Smith, 451 F.3d 209, 216 (4th Cir.), cert. denied, 127 S.

Ct. 197 (2006).      A jury’s verdict must be upheld on appeal if there

is substantial evidence in the record to support it.                Glasser v.

United States, 315 U.S. 60, 80 (1942).             “[A]n appellate court’s

reversal of a conviction on grounds of insufficient evidence should

be confined to cases where the prosecution’s failure is clear.”

United States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                      In

determining whether the evidence in the record is substantial, this

court views the evidence in the light most favorable to the

government,    and    inquires    whether      there   is   evidence     that   a


                                    - 2 -
reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.    United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc). A defendant challenging the sufficiency of the evidence

faces a heavy burden.      United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).            In evaluating the sufficiency of the

evidence,   this   court   does    not   review   the   credibility        of   the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.            United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

            The elements of a violation of § 1324(a)(1)(A)(ii) are

“(1) the transporting or moving of an alien within the United

States, (2) that the alien was present in violation of law,

(3) that the defendant was aware of the alien’s status, and

(4) that the defendant acted willfully in furtherance of the

alien’s violation of the law.”           United States v. Barajas-Chavez,

162 F.3d 1285, 1287 (10th Cir. 1999).             Guerrero-Damian does not

contest   that   he   transported    aliens    who    were   in     the    country

illegally, or that he acted to help the aliens remain in the

country   illegally.       The    parties    stipulated      that    all    seven

passengers who were stopped in the van in Virginia were illegal.

He takes issue only with the sufficiency of the evidence that he

knew or acted with reckless disregard of the fact that the aliens

were in the country illegally.            After reviewing the record, we


                                    - 3 -
conclude   that    the     evidence    was      sufficient     to     sustain

Guerrero-Damian’s conviction.

           Next, Guerrero-Damian argues that the district court

erred in admitting the testimony of Government witness Chapeton

Flores that he overheard another passenger who got off the van in

Alabama tell Guerrero-Damian that he was from Mexico and he had

entered the United States illegally because it was hearsay.               The

Government argued that the evidence was not hearsay because it was

not being offered for the truth of the matter, but rather for the

effect on the listener.     Alternatively, the Government argued that

the   statement   the    passenger    made    to    Guerrero-Damian    would

constitute a statement against interest, an exception to the

hearsay rule.     The district court overruled Guerrero-Damian’s

objection without explanation.         This court reviews evidentiary

rulings for an abuse of discretion.          United States v. Cooper, 482

F.3d 658, 662-63 (4th Cir. 2007).

           Guerrero-Damian    contends       that   the   Government    never

demonstrated what effect the conversation would have had on him,

and that therefore the Government was offering the statement for

the truth of the matter to show that he was aware that his

passengers were aliens.      A statement offered for a purpose other

than to prove the truth of the assertion contained within the

statement is not inadmissible hearsay.          See Fed. R. Evid. 801(c);

United States v. Pratt, 239 F.3d 640, 643-44 (4th Cir. 2001).               A


                                 - 4 -
statement is not hearsay if it is offered to prove knowledge, or

show the effect on the listener or listener’s state of mind.

United States v. Safari, 849 F.2d 891, 894 (4th Cir. 1988).

            Guerrero-Damian         also     disputes     that   the    passenger’s

statement   was   a   statement          against   interest.        Fed.   R.    Evid.

804(b)(3) provides an exception for statements “tending to expose

the declarant to criminal liability and offered to exculpate the

accused.” Rule 804(b)(3) also provides that “[a] statement tending

to expose the declarant to criminal liability and offered to

exculpate   the   accused      is    not     admissible    unless      corroborating

circumstances     clearly      indicate        the    trustworthiness       of    the

statement.”       Fed.        R.     Evid.     804(b)(3)     (emphasis      added).

Guerrero-Damian specifically contends that the statement was not

sufficiently trustworthy to be admissible as a statement against

interest, relying on United States v. Bumpass, 60 F.3d 1099,

1101-02 (4th Cir. 1995) (noting a statement is inadmissible under

Rule 804(b) if (1) the speaker is unavailable; (2) the statement is

actually    adverse      to        the    speaker’s      penal    interest;       and

(3)   “corroborating           circumstances          clearly       indicate      the

trustworthiness of the statements”).                    However, the corroborating

circumstances to establish trustworthiness are only required if the

statement is offered to exculpate the accused.                   That is not the

case with the passenger’s statement.                 We find that the district




                                         - 5 -
court did not err in admitting the disputed statement on either

ground.

          We therefore affirm the judgment. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 6 -